Exhibit 10.21









 

 

 

 







ADDENDUM 1

TO

INTELLECTUAL PROPERTY LICENSE AND TRANSFER AGREEMENT

 

 

 

 

 

Parties:

 

 

 

 

 




STICHTING SYMBID IP FOUNDATION




and

 

 

 

 

 




SYMBID HOLDING B.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 













 

5 December 2013

Executed version














--------------------------------------------------------------------------------







CONTENTS




1.

Right to grant sublicenses

1

2.

Existing sublicenses

1

3.

Miscellaneous

1

4.

Governing law and jurisdiction

1










SCHEDULES
















 














--------------------------------------------------------------------------------







THE UNDERSIGNED:




I.

STICHTING SYMBID IP FOUNDATION, a foundation (stichting), incor­po­rated under
the laws of the Netherlands with its registered seat in Rotterdam, the
Netherlands, having its business address at Van Vollenhovenstraat 56 A 03,
3016BK Rotterdam, the Netherlands, registered in the Trade Register of the
Chamber of Commerce under number 58919902 ("Symbid Foundation");




and




II.

SYMBID HOLDING B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), incor­po­rated under the laws of
the Netherlands with its registered seat in Rotterdam, the Netherlands, having
its business address at Van Vollenhovenstraat 56 A 03, 3016BK Rotterdam, the
Netherlands, registered in the Trade Register of the Chamber of Commerce under
number 58921575 ("Symbid Holding");




RECITALS:




A.

Symbid Foundation and Symbid Holding entered into an intellectual property
license and transfer agreement dated 16 October 2013 ("Agreement");




B.

Pursuant to article 3 of the Agreement, Symbid Holding is entitled to grant
sublicenses to use certain intellectual property rights and know-how to
Affiliates (as defined in the Agreement);




C.

Symbid Holding has entered into an intellectual property sublicense and transfer
agreement ("Sublicense Agreement") with Symbid B.V. ("Symbid BV") in accordance
with article 3 of the Agreement;




D.

Symbid BV has granted various licenses to use certain intellectual property
rights and know-how to parties other than Affiliates, as specified in Schedule 1
("Third Party Sublicenses");




E.

Symbid Foundation and Symbid Holding wish to amend the Agreement (i) to enable
Symbid Holding to also grant the sublicenses as referred to in Clause B above to
parties other than Affiliates and (ii) to confirm Symbid Foundation's agreement
with the Third Party Sublicenses already granted by Symbid BV to parties other
than Affiliates, all as specified in this addendum ("Addendum").




IT IS HEREBY AGREED AS FOLLOWS:




1.

RIGHT TO GRANT SUBLICENSES




1.1.

In addition to the right to grant sublicenses to Affiliates already granted by
Symbid Foundation to Symbid Holding in article 3.1 of the Agreement, Symbid
Foundation hereby grants Symbid Holding the right to grant sublicenses to use
the Symbid IP and the Symbid Know-How to other parties than Affiliates, subject
to the terms of article 3.2 of the Agreement.




2.

EXISTING SUBLICENSES




2.1.

Symbid Foundation hereby provides its consent and agreement to Symbid Holding to
provide consent and agreement to Symbid BV for the granting of the Third Party
Sublicenses, as specified in Schedule 1.




3.

MISCELLANEOUS




3.1.

This Addendum shall be effective as of the Effective Date as defined in the
Agreement.




3.2.

Other than as specified in this Addendum, the Agreement shall remain unchanged
and in full force and effect.




4.

GOVERNING LAW AND JURISDICTION




4.1.

This Addendum is governed by and shall be construed in accordance with the laws
of the Netherlands.




4.2.

Any dispute arising out of or in connection with this Addendum shall be
submitted exclusively to the competent courts in Rotterdam, the Netherlands,
notwithstanding the right of appeal.




- signature page to follow -








1




--------------------------------------------------------------------------------










In witness whereof, agreed upon and signed in two (2) counterparts by:







Symbid Holding B.V.







/s/  Maarten van der Sanden

 

Stichting Symbid IP Foundation







/s/  Korstiaan Zandvliet

By: Sanden Beheer B.V.

 

By: Arena Amnis B.V.

By: Maarten van der Sanden

 

By: Korstiaan Zandvliet

Position: Managing Director

 

Position: Board member

 




Stichting Symbid IP Foundation







/s/  Robin Slakhorst

By: Gastropoda Equus B.V.

By: Robin Slakhorst

Position: Board Member













2


